ORDER
PER CURIAM.
Appellant, Steven Buehler, appeals his bench trial conviction on the charge of failure to keep right pursuant to RSMo section 304.015.2 (1986). We affirm. We have reviewed the record and the briefs of the parties and find that the findings and conclusions of the trial court are supported by substantial evidence. No precedential value would be served by a full opinion. Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been supplied explaining our reasons for so holding. We also deny respondent’s motion to dismiss.